DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 11/8/21.
3.    Claims 1, 10 and 19 has been amended. Claims 1 – 17 and 19 – 23 are pending.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1 – 17 and 19 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czyzewski (US 20100056243) and in view of POPOVICH (US 20090061998) and further in view of Baerlocher (US 20100124971) and further in view of Vancura (US 20030153375) and Filipour (US 20090280891).
7.	Regarding claims 1, 10 and 19, Czyzewski discloses a computer-implemented method of determining rewards due to a player playing a game on a gaming machine, comprising (abstract and paragraph 42): 
providing, in the gaming machine, a game configured to provide a player- selectable choice of one of a plurality of difficulty levels for the game (abstract and paragraph 42;  the player may choose a difficulty level at which the player desires to play the selected game);
accepting funds from a player (abstract);
receiving a player selection of one of the plurality of difficulty levels (paragraph 42); 
configuring the game to enable wagers using the accepted funds and a selected one or ones of the plurality of the pay schedules (i.e. a pay schedule with smaller base payout) (paragraphs 42 and 102); 
enabling game play of the game as configured (paragraphs 42 and 97); 
and receiving inputs from the player (paragraphs 42 and 97; receive an input from the user interface) 
Czyzewski fails to explicitly disclose the following limitations:
providing and associating a respective maximum Return to Player (RTP) for each of the plurality of difficulty levels, and at least one pay schedule for each of the maximum RTPs; 
that amounts returned to the player on wagers made during the game are selectively between the respective minimum RTP and the respective maximum RTP associated with the player-selected difficulty level;
when the received player inputs are associated with less successful game play, rewarding the player, over time and in the aggregate, with amounts that are closer to the respective minimum RTP associated with the player-selected difficulty level (i.e. RTP range associated with the player-selected difficulty level) and when the received player inputs are associated with comparatively more successful game play, rewarding the player, over time and in the aggregate, with amounts that are closer to the respective maximum RTP associated with the player-selected difficulty level (i.e. RTP range associated with the player-selected difficulty level);
POPOVICH teaches
providing and associating a respective maximum Return to Player (RTP) for each of the plurality of gaming levels (i.e. the difficulty levels described by Czyzewski or the skill levels described by POPOVICH), and at least one pay schedule for each of the maximum RTPs (i.e. RTPs 92% and 98%) (paragraph 40 teaches that for one gaming level, the maximum RTP can be achieved/awarded is 92% and for another gaming level, the maximum RTP can be achieved/awarded is 
that amounts returned to the player on wagers made during the game are selectively between the respective minimum RTP (i.e. minimum 92% average RTP percentage) and the respective maximum RTP (i.e. maximum payout percentage of 98%) associated with the player-selected difficulty level (paragraph 40)
when the received player inputs are associated with less successful game play (i.e. a player exhibiting no or minimal skill), rewarding the player, over time and in the aggregate,  with amounts that are closer to the respective minimum RTP associated with the player-selected difficulty level (i.e. RTP range associated with the player-selected difficulty level) and when the received player inputs are associated with comparatively more successful game play (i.e. a player exhibiting superior skill), rewarding the player, over time and in the aggregate, with amounts that are closer the respective maximum RTP associated with the player-selected difficulty level (i.e. RTP range associated with the player-selected difficulty level) (paragraph 40).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Czyzewski in view of POPOVICH to include the aforementioned method in order to provide gaming machines that offer both rewarding continuous arcade-style game play to the player and predictable profits to the game operator (as described by POPOVICH, paragraph 11).
The combination of Czyzewski and POPOVICH fail to explicitly disclose the following limitations:
“providing and associating a respective” range of Return to Player (RTPs) “for each of the plurality of difficulty levels“
each of the respective ranges of RTPs being different and being defined by a respective minimum RTP and a respective maximum RTP
and at least one pay schedule for each of the respective ranges of RTPs
Baerlocher teaches:
providing and associating a respective range of Return to Player (RTPs) (i.e. the range of 85 – 92.1 for the wagering level of 20 credits) for each of the plurality of game levels (i.e. difficulty levels taught by the combination of Czyzewski and POPOVICH) (FIG. 4B and paragraph 5; paragraph 5 teaches that the average percentage of money wagered that is expected to be paid back to the player as an award is sometimes called the average expected payback or average expected payback percentage, which means that the average expected payback read on the claimed Return to Player (RTPs))
each of the respective ranges of RTPs being different and being defined by a respective minimum RTP (i.e. 85%) and a respective maximum RTP (i.e. 92.1%) (FIG. 4B and paragraph 5)
and at least one pay schedule (i.e. the first and second paytable)for each of the respective ranges of RTPs (i.e. the different sets of average expected payback shown in FIG. 4B) (FIG. 4B and paragraph 16)

The combination of Czyzewski, POPOVICH and Baerlocher fail to explicitly disclose the following limitations:
displaying, on a display of the gaming machine, a user interface configured to invite the player to select one of the plurality of difficulty levels and configured to display an indication of a size of a potential reward related to the respective range of RTPs for each of the displayed plurality of difficulty levels; 
“receiving a player selection of one of the” displayed “plurality of difficulty levels”;
Vancura teaches:
displaying, on a display of the gaming machine, a user interface configured to invite the player to select one of the plurality of difficulty levels (i.e. the plurality of difficulty categories 310 described in paragraph 45) and configured to display an indication of a size of a potential reward (i.e. related to the respective range of RTPs taught by the combination of Czyzewski, POPOVICH and Baerlocher) for each of the displayed plurality of difficulty levels (paragraph 44, 45 and table 2; the player is presented 
receiving a player selection of one of the displayed plurality of difficulty levels (i.e. the selection of the "easy" category via input 390 by the player as described in paragraph 45) (paragraph 44, 45 and table 2);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Czyzewski, POPOVICH, Baerlocher in view of Vancura to include the aforementioned method in order to attract players and provide additional gaming excitement (as described by Vancura, paragraph 5).
The combination of Czyzewski, POPOVICH, Baerlocher and Vancura fail to explicitly disclose the following limitations:
and evaluating a predetermined game play metric at the player-selected difficulty level and, when the predetermined game play metric is not satisfied, for subsequent wagers, rewarding the Page 2 of 12Atty. Docket No. SYNB6987player, over time and in the aggregate, with amounts that are between a minimum RTP and a maximum RTP of a difficulty level that is lower than the player-selected difficulty level.
Filipour teaches:
and evaluating a predetermined game play metric (i.e. the player performance/skill level evaluation/criteria described in paragraphs 62 - 65)) at a first gaming level (i.e. the high skill level described in paragraph 65 or the player-selected difficulty level) and, when the predetermined game play metric is not satisfied (i.e. when the player’s performance did not meet the high skill level requirements/criteria), for subsequent wagers (i.e. subsequent $5.00 wagers described in paragraph 64), rewarding theAtty. Docket No. SYNB6987 player, over time (and in the aggregate (i.e. during the random phase of play described in the abstract), with amounts (i.e. 90% as described in paragraph 64) that are between a minimum RTP (i.e. 82% shown in FIG. 8) and a maximum RTP (i.e. 98% shown in FIG. 8) of a second gaming level (i.e. a (second) difficulty level) that is lower than a first gaming level (i.e. the player-selected difficulty level) (abstract and paragraphs 62 – 65 and FIG. 8).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Czyzewski, POPOVICH, Baerlocher in view of Filipour to include the aforementioned method in order to archive the predictable result of improved player interest and enhanced player gaming experience.
.
Regarding claims 10, Czyzewski also discloses an electronic, wager-based gaming device configured to enable a player to play a game, comprising: a memory; a user interface; a processor coupled to the memory and to the user interface, and a plurality of processes spawned by the processor, the plurality of processes comprising processing logic to perform the method of claim 1 (Abstract; Action game of chance apparatuses are also provided that include a display, a user interface, a wager acceptor, and a processor. The processor executes instructions that cause the processor to recognize an amount wagered, display an action game, vary the action game based on user input, and credit a player based on the input and a random event).
8.	Regarding claims 2 and 11, POPOVICH also teaches the provided and associated respective maximum RTP (i.e. of one of the respective ranges of RTPS) associated with a lower difficulty level is lower than one of the respective ranges of RTPs (the respective ranges of RTPs described by Daley) i.e. associated with comparatively higher difficulty level (paragraph 40 and 53 - 55). 
9.	Regarding claim 3, POPOVICH also teaches configuring the game such that the player inputs that are operative to complete the level, goal or target are more likely to be received when a selection of a lower difficulty level is received than when a selection of a comparatively higher difficulty level is received (paragraph 40 and 53 - 55).
10.	Regarding claim 4, POPOVICH also teaches rewarding comprises rewarding amounts consistent with the RTP range (i.e. RTP range described by Daley) associated with the player-selected difficulty level only when the player completes the level, goal or target (paragraph 40 and 53 - 55).
Regarding claim 5, POPOVICH also teaches rewarding comprises rewarding the player, on wagers made during the game, a higher amount if the player completes the level, goal or target at the selected difficulty level and a lower amount if the player fails to complete the level, goal or target at the selected difficulty level (paragraph 40 and 53 - 55).
12.	Regarding claim 6, POPOVICH also teaches the lower amount is lower than an amount that would have been rewarded to the player had the gaming machine received a player selection of a next-lower difficulty level than the selected difficulty level and had received player inputs consistent with completing the level, goal or target at the next-lower difficulty level (paragraph 40 and 53 - 55).
13.	Regarding claim 7, POPOVICH also teaches rewarding comprises rewarding the player, on wagers made during the game: a first amount when a first difficulty level of the plurality of difficulty levels is selected and when player inputs are received that are consistent with failing to complete a level, goal or target at the first difficulty level; and a second amount when a second difficulty level of the plurality of difficulty levels is selected and when player inputs are received that are consistent with failing to complete a level, goal or target at the second difficulty level, wherein the second difficulty level is higher than the first difficulty level and wherein the first amount is lower than the second amount (paragraph 40 and 53 - 55).
14.	Regarding claim 8, Czyzewski also teaches configuring the game to suggest an appropriate difficulty level for the player (paragraph 29; suggestions may be made as to level selection).
Regarding claim 9, POPOVICH also teaches the game is one of an arcade-style game (i.e. a Pac-man game) and a scripted game (Paragraph 33).
16.	Regarding claim 12, POPOVICH also teaches processing logic for configuring the game such that the player inputs that are operative to complete the level, goal or target are more likely to be received when a selection of a lower difficulty level is received than when a selection of a comparatively higher difficulty level is received (paragraph 40 and 53 - 55).
17.	Regarding claim 13, POPOVICH also teaches processing logic for rewarding the player, on wagers made during the game, a higher amount when the player completes the level, goal or target and a lower amount when the player fails to complete the level, goal or target (paragraph 40 and 53 - 55).
18.	Regarding claim 14, POPOVICH also teaches processing logic for rewarding the player, on wagers made during the game, a higher amount if the player completes the level, goal or target at the selected difficulty level and a lower amount if the player fails to complete the level, goal or target at the selected difficulty level (paragraph 40 and 53 - 55).
19.	Regarding claim 15, POPOVICH also teaches the lower amount is lower than an amount that would have been rewarded to the player had the gaming machine received a player selection of a next-lower difficulty level than the selected difficulty level and had received player inputs consistent with completing the level, goal or target at the next-lower difficulty level (paragraph 40 and 53 - 55).
20.	Regarding claim 16, POPOVICH also teaches processing logic for rewarding the player, on wagers made during the game: a first amount when a first difficulty level 
21.	Regarding claim 17, Czyzewski also teaches processing logic for suggesting an appropriate difficulty level for the player (paragraph 29; suggestions may be made as to level selection).
22. 	Regarding claims 20 and 22, Baerlocher also teaches the respective ranges of RTPs for each of the plurality of game levels (i.e. difficulty levels) partially overlap each other (FIG. 4B and paragraph 16).
23.	Regarding claims 21 and 23, Baerlocher also teaches the respective ranges of RTPs for each of the plurality of game levels (i.e. difficulty levels) do not overlap each other (FIG. 4B and paragraph 16).

Response to Arguments
24.	Regarding Claims 1 – 17 and 19 – 23, the applicant argues that the combination of Czyzewski, POPOVICH and Baerlocher fail to teach the newly amended limitations of claims (Remarks, pages 10 - 11).


Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715